 

 

Case: 4:20-cv-00794-JG Doc #: 113-1 Filed: 06/05/20 1 of 1. PagelD #: 1430

TRULINGCS 10505067 - WINKELMAN, GEORGE A - Unit: ELK-F-A

a a a Baga dak mk kad kp a et kame cee ek ake en remnant yore yen rast Ye ee

FROM: 10505067 WINKELMAN, GEORGE A

TO: Warden

SUBJECT: ***Request to Staff*** WINKELMAN, GEORGE, Reg# 10505067, ELK-F-A
DATE: 05/06/2020 10:56 AM

To: Compassionate release/Cares Act
Inmate Work Assignment: Weekend Compound

| am respectfully requesting that you file a motion pursuant to 18 USC Section 3582(c)(1}(A) for compassionate release and or
home confinement through the Cares Act due to the corona virus pandemic and my medical condition. | have served
approximately 18 years and seven months of my forty year sentence with no incident reports, ever, there was no violence in my
crimes that | was convicted of or anywhere in my past. In July of 2017 | had open heart surgery. | had three vessel coronary
artery disease and | received a cardiopulmonary by pass of the diseased arteries. | have since been prescribed medications for
high blood pressure, which is, Metoprolol Tartrate 25 mg, Isosorbide Monontrate ER 30 mg and Aspirin 84 mg for a blood
thinner. | was also prescribed Cholesterol medication which is, Rosuvastatin caicilum 5 mg, Gemfibrozil 600 mg . Since my
heart surgery my right leg was Infected on two occasions and both my legs continue to swell up. | have been to see a
neurosurgeon on numerous occasions and have had two nerve blocks within a year and a haif. | have numerous family
members that i can live with should | be released, which are my son Anthony Winkelman, My Niece Mary Zuback and my niece
Debbie Risiey. | have numerous job possibilities such as Shop Vac, Diaper Factory, Brodart or Walmart, and | have over forty
years of experience as a welder. | would aiso qualify for social security disability and medicad. For ali the reasons herein. |
respectfully request that you file a motion pursuant to 3582 for compassionate release or home confinement on my behalf.
Thank you

ExuHiBir A

 
